In an action to recover damages for personal injuries, etc., the defendant appeals from a judgment of the Supreme Court, Kings County (G. Aronin, J.), dated June 22, 1990, which, upon a jury verdict, is in favor of the plaintiffs and against him in the principal sum of $600,000.
Ordered that the judgment is affirmed, with costs.
We reject the defendant’s claim that the verdict finding him 100% at fault in the happening of the accident was against the weight of the evidence. The issue of credibility was resolved against the defendant by the jurors, whose determination is supported by a fair interpretation of the evidence (see, Holt v New York City Tr. Auth., 151 AD2d 460; Capone v Gannon, 150 AD2d 749).
Further, the verdict as to damages was not excessive. The
amount of damages to be awarded is primarily a question of fact for the jury (see, O’Connor v Sears Roebuck & Co., 170 AD2d 660). Here, the amount of damages awarded did not deviate materially from what would be reasonable compensation (see, CPLR 5501 [c]).
We have reviewed the defendant’s remaining contentions and find they do not require reversal. Harwood, J. P., Fiber, Ritter and Copertino, JJ., concur.